Citation Nr: 0804619	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

Neither the veteran's service medical records nor the 
postservice medical evidence of record reflect tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required because the 
record contains no evidence of a current diagnosis of the 
claimed disorder.  See 38 C.F.R. § 3.159(c) (4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show no evidence that 
tinnitus was documented during military service.  
Additionally, none of the medical evidence of record 
subsequent to service reflects complaints of or a diagnosis 
of tinnitus, to include a September 2001 VA general medical 
examination during which the veteran denied having tinnitus, 
or the VA outpatient treatment records dated in November 
2004, December 2004, and May 2005, which discuss the 
veteran's hearing loss.  In the absence of proof of a present 
disability, there is no valid claim presented.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Because no medical evidence of tinnitus exists, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The August 2005 rating decision and February 2006 statement 
of the case both conclude that since the veteran's hearing 
loss was not manifest at service separation and did not 
manifest within one year of service separation, service 
connection for bilateral hearing loss was not warranted.  
This is inconsistent with the holding in Hensley v. Brown, in 
which the Court of Appeals for Veterans Claims (Court) 
essentially concluded that even if hearing loss for VA 
purposes is not shown in service or at service separation, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

To that end, the veteran's service personnel records reflect 
that he served in the infantry, in such capacities as radar 
operator and ground surveillance radar crewman.  
Additionally, the veteran reported bilateral hearing loss 
during his September 2001 VA general medical examination, was 
diagnosed with mild hearing loss bilaterally during a 
November 2004 VA outpatient visit, was seen for fitting of 
hearing aids during a December 2004 VA outpatient visit, and 
was noted to have mild to moderate bilateral hearing loss 
during a May 2005 VA outpatient visit.  Although the veteran 
has alleged inservice exposure to acoustic trauma, and 
presents with evidence of bilateral hearing loss, no VA 
examination was ever scheduled to determine the etiology and 
severity of his hearing loss.  This must be accomplished.  
The "low" threshold that must be met prior to a medical 
opinion being sought to determine a medical nexus is clearly 
met here.  See 38 C.F.R. § 3.310(a); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issue of entitlement to service connection 
for bilateral hearing loss is remanded for the following 
actions:

1. The RO must schedule the veteran for 
an audiological examination, with a VA 
examiner of appropriate expertise, to 
determine the current nature and 
etiology of any hearing loss found.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
findings of puretone decibel loss at 
500, 1000, 2000, 3000, and 4000 Hertz, 
must be numerically reported, and speech 
recognition percentage results derived 
using the Maryland CNC word list. 

Following a review of the service and 
postservice medical records, the 
examiner must state whether any hearing 
loss shown is related to his military 
service.  Information contained in the 
veteran's service personnel records, 
including his military occupational 
specialty, the objective medical 
findings in the service medical records, 
the previous VA audiological evaluations 
currently of record, the veteran's 
history of any inservice and postservice 
noise exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  If an opinion 
cannot be provided without resorting to 
speculation, the examiner must so state.  
A complete rationale must be provided 
for any opinion expressed.  The report 
prepared must be typed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any and all examinations scheduled and 
to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  The RO must then readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
must be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


